Honorable Ernest Cunningham State Representative 17 Edge [East] Ridge Helena, AR 72342
Dear Representative Cunningham:
This official Attorney General's opinion is written in response to the following questions:
   1. Is the pension benefit for a fireman suspended if he returns to active, part-time service, or does he continue to draw a retirement benefit while in active service?
   2. If the pension benefit is suspended, is the benefit reinstated after the employee leaves active service and returns to retirement?
Pursuant to Ark. Stat. Ann. 19-2204, one of the requirements stated in the Act is that service in such fire department shall have ceased.  To be entitled to the payment of retirement benefits the individual must sever his/her employment with the department.
The pension benefit is reinstated after the employee leaves active service and returns to retirement.  The retirement benefit is a vested right and will not be lost.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.